7 Cal. Rptr. 3d 778 (2003)
81 P.3d 222
PEOPLE
v.
ALLEN.
No. S110035.
Supreme Court of California.
December 23, 2003.
Violet M. Lee, DAG, Attorney General, San Francisco, CA, for Plaintiff and Respondent.
Thomas M. Singman, Attorney at Law, Oakland, CA, for Defendant and Appellant.
Transferred to Court of Appeal, Third District, for reconsideration in light of People v. Reynoso (2003) 31 Cal. 4th 903, 3 Cal. Rptr. 3d 769, 74 P.3d 852.
GEORGE, C.J., BAXTER, WERDEGAR, CHIN, BROWN, and MORENO, JJ., concur.